                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    UNITED STATES OF AMERICA,                 )
                                              )
                       Plaintiff,             )
                                              )
                v.                            )          1:17CR221
                                              )
    CHRISTOPHER LEWIS TUCKER,                 )
                                              )
                       Defendant.             )

                            MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        Before the court are motions filed by the United States

seeking a third period within which to restore the competency of

Defendant Christopher Lewis Tucker, who is pending indictment for

multiple child pornography and firearm offenses, and a request for

authority       to    involuntarily        administer    psychotropic   medication

pursuant to Sell v. United States, 539 U.S. 166 (2003).                      (Docs.

61,     64.)         Tucker,   through      appointed     counsel,    responded   in

opposition.          (Docs. 62, 67.)       The court held evidentiary hearings

on September 18 and 24, 2019.1                For the reasons set forth below,

the     court    finds      that     the    Government    has   met   its   burden,

demonstrating          by    clear    and     convincing     evidence    that     the



1
  At the September 18, 2019 hearing, Tucker’s counsel stated that Tucker
had pending a motion “to deny the Government an additional 120-day
observation period.” (Doc. 71 at 4.) The docket does not reflect the
filing of such a motion, but the court nevertheless considers the request
to raise the same question presented by the Government: namely, whether
the Government has met its burden on its present motions. (See Doc. 62
at 6.)
involuntary administration of psychotropic medication to restore

Tucker’s competency is appropriate, and that the motions for an

additional period of restoration up to four months and involuntary

treatment will be granted.

I.   BACKGROUND

     Following the filing of a criminal complaint, Tucker was

indicted on May 30, 2017, on five counts: two counts of enticing

a minor to engage in sexually explicit conduct for the purpose of

producing a visual depiction, in violation of 18 U.S.C. § 2251(a)

and (e); one count of knowingly transporting child pornography, in

violation of 18 U.S.C. § 2252A(a)(1) and (b)(1); one count of

possessing a Smith & Wesson revolver and a 7.62x39 millimeter

assault rifle, in violation of 18 U.S.C. § 922(g)(3) and 924(a)(2);

and one count of knowing receipt of child pornography, in violation

of 18 U.S.C. § 2252A(a)(2)(A) and (b)(1).   (Doc. 8.)   The United

States superseded the indictment on August 1, 2017.     (Doc. 19.)

The new indictment mirrors the original indictment and seeks the

forfeiture of Tucker’s firearms and ammunition upon conviction of

the offense alleged in count four under 18 U.S.C. § 922(g)(3) and

924(a)(2).

     By order of Judge William L. Osteen, Jr., on July 17, 2017,

Tucker’s initial counsel was relieved of further responsibility of

representation due to irreconcilable differences, and CJA counsel

H.A. Carpenter, IV, was appointed to represent the Defendant.

                                2
(Doc. 13.)

     Following his appointment, Carpenter met with Tucker at the

Guilford County Jail on four occasions by July 28, 2017.                        (Doc.

22-2 at 1).      From these meetings, counsel became concerned about

Tucker’s competency, noting that his client’s “presentation and

interactions with counsel [were] unusual.” (Id. at 2.) He further

noted that Tucker “controlled the entire conversation, remained

very agitated throughout the meeting, [was] extremely opinionated

regarding all aspects of his case and highly suspicious.”                       (Id.)

Carpenter sought the assistance of James H. Hilkey, Ph.D., a

licensed   psychologist,     to     meet    with    Tucker    and   provide      more

information on his mental competency.              (Id.)

     Dr. Hilkey met alone with Tucker at the Guilford County Jail

on July 24, 2017.       (Doc. 22-1 at 2.)          That same day, Tucker filed

a motion, pro se, entitled “Motion Under Case Law United States v.

Arnold,    106   F.3d   37   (3rd    Cir.    1997),”       contending    that     the

Government was prohibited from eliciting incriminating information

from him in the absence of his counsel and that Dr. Hilkey “asked

many times about [his] case” during their meeting.                  (Doc. 16.)      A

second meeting between Tucker and Dr. Hilkey was held on August 1,

2017, at which Carpenter was present. (Doc. 22-1 at 2.)

     On August 6, 2017, Dr. Hilkey generated a report based on his

clinical interviews with Tucker, consultation with his attorney,

Carpenter, and an interview with Tucker’s parents.                      (Id.)     The

                                       3
report was also supported by a consultation with Samuel Gray,

Psy.D., a psychologist who evaluated Tucker on May 26, 2017, at

the request of his initial attorney, a review of clinical interview

notes and psychological test data from Dr. Gray, and a phone

interview with Jerry Sparger, Ph.D., Tucker’s godfather and a

retired forensic psychologist.          (Id.)   Based on his findings,

Dr. Hilkey opined that Tucker lacked the ability to “assist counsel

in a rational manner” and recommended he “undergo an inpatient

forensic examination to further assess his competency.”             (Id. at

5.)   He also made note of his provisional diagnostic impressions,

listing   both   “Delusional     Disorder,      Persecutory   type”     and

“Adjustment Disorder with mixed anxiety and Depressed Mood.” (Id.)

      On August 9, 2017, Carpenter moved to have Tucker declared

mentally incompetent to assist counsel properly in his defense, as

set out in 18 U.S.C. § 4241(a).           (Doc. 22.)      The motion was

supported by an affidavit discussing counsel’s interactions with

Tucker (Doc. 22-2) as well as Dr. Hilkey’s report (Doc. 22-1).

      A hearing was conducted on September 6, 2017.            The court

entered   an   order   on   September    20,    2017,   declaring    Tucker

incompetent with respect to his ability to properly assist counsel

in his defense and committing Tucker to a facility for a period

not to exceed 45 days for a psychological evaluation to determine




                                   4
his mental competency pursuant to 18 U.S.C. § 4241.2        (Doc. 27.)

     Tucker was designated to the Metropolitan Correctional Center

(“MCC”) in Chicago, Illinois, and arrived on October 16, 2017.

(Doc. 28.)    His psychological evaluation began upon his arrival,

and the clinical psychologist requested a fifteen-day extension to

“complete the testing and examination necessary to develop a

history, diagnosis, and opinion” (id.), which the court granted

(Doc. 29).

     From October 16, 2017, through November 29, 2017, Tucker was

observed by staff members at MCC in Chicago, Illinois, and was

interviewed several times by Allison Schenk, Ph.D., a licensed

clinical psychologist with MCC.        (Doc. 30.)   On January 5, 2018,

Dr. Schenk filed her report, documenting Tucker’s experiences and

belief systems.    She found that Tucker “endorsed feeling people

were out to harm him or unfairly targeting him” but found that his

beliefs “were not consistent with clinically diagnosed delusions.”

(Id. at 3.)    She noted that on September 5, 2017, prior to his


2
  Tucker has filed several pro se motions (e.g., to suppress evidence
(Doc. 23), produce Brady materials (Doc. 25), etc.) following the
September 20, 2017 order declaring him incompetent. Because Tucker was
declared incompetent, and because he has been represented by counsel
throughout every stage of this matter, the court has not entertained
those motions. McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (noting
that a trial judge need not permit “hybrid” representation); United
States v. White, No. 7:08-CR-00054, 2010 WL 1462180, at *1 (W.D. Va.
Apr. 12, 2010) (“Although there is a paucity of Fourth Circuit precedent
directly addressing this issue, every Circuit Court of Appeals to have
considered the phenomenon of a pro se motion filed by a represented party
has determined that a court does not have to accept or entertain these
motions.”).

                                   5
evaluation, he had become violent and confrontational with his

attorney and correctional officers at the Greensboro (N.C.) Jail

Center, “screaming threats to sue the officers and yelling to ‘not

use a needle.’”   (Id. at 4.)      Following the combative event, he

claimed to have been assaulted after complying with demands and

“insinuated his attorney ordered the assault after Mr. Tucker

fired him.”   (Id.)      On October 31, 2017, Dr. Schenk had asked

Mr. Tucker about a discrepancy between his self-report of lacking

suicidal ideation and documentation about his risk of suicide.

(Id. at 5.)   She noted that on the date Tucker was to have been

arrested, he allegedly wrote a letter “with suicidal content” where

he discussed getting his affairs in order and who should get his

belongings, yet he denied having suicidal ideations.          (Id.)   When

Dr. Schenk probed this discrepancy, Tucker “initially denied it

and claimed the letter was the FBI’s way of punishing him so he

would be placed on suicide watch precautions.”          (Id.)    He later

admitted to writing the letter and expressed confusion as to why

it was interpreted as a suicide letter.        (Id. at 9.)

     Dr. Schenk   also   noted   that   on   November   24,   2017,   while

medication was being administered in Tucker’s housing unit at MCC,

he requested to be seen by a nurse for a “medical emergency” but

also reported he was having “no medical issues.”         (Id. at 7.)     As

he walked away from the nurse in the unit, Tucker was reported to

have looked around suspiciously and appeared irritable.          Finally,

                                   6
Dr. Schenk    observed,     the   unit     officer     noted    that     Tucker     was

“talking to himself, claiming there [was] a drone out the window,

[the] FBI [was] watching him; and doing things to him overnight.”

(Id.)   Dr. Schenk never discussed these statements with Tucker, as

he had left the facility by the time she learned this.                        (Id. at

9.)

      Dr. Schenk found that Tucker described his beliefs of being

targeted by the government as systemic issues and problematic now

that he was the focus of the government.                (Id.)      She found that

Tucker “consistently denied experiencing hallucinations and there

were no behavioral observations to suggest he was attending to

internal stimuli throughout [her] interactions with him.”                         (Id.)

Based on her interviews with Tucker and review of collateral

records,    Dr. Schenk      concluded     that    “Mr. Tucker’s         presentation

throughout    this    evaluation      is       consistent      with     narcissistic

personality disorder” and that he “may continue to be an extremely

challenging    and     exasperating          defendant,     which       is    further

indicative of a personality disorder, however . . . his decision

making and behaviors are governed by his narcissistic personality

traits,    rather    than   a   mental     illness.”        (Id.   at    17.)       She

considered, but rejected, a diagnosis of “delusional disorder with

persecutory    themes,”     finding      his    irrational     beliefs       to   be   a

component of narcissistic personality disorder.                       (Id. at 11.)

Ultimately, Dr. Schenk concluded that “Mr. Tucker is competent to

                                         7
proceed with his case.”      (Id.)

      On   February   2,   2018,   Carpenter    subpoenaed    Dr. Hilkey    to

testify as an expert witness at a hearing to determine Tucker’s

competency (Docs. 34, 35) and thereafter moved to have Tucker

declared incompetent (Doc. 36).          In his motion, Carpenter disputed

the findings of Dr. Schenk as incomplete, arguing that in reaching

her diagnosis she failed to speak with key individuals including

Tucker’s godfather, Dr. Sparger; Dr. Hilkey; Tucker’s mother; and

Tucker’s siblings.     (Id. at 2-3.)        Carpenter provided affidavits

from Tucker’s mother (Doc. 36-1) and brother (Doc. 36-2), as well

as a supplemental psychological report by Dr. Hilkey (Doc. 36-3).

      In her affidavit, Tucker’s mother, Sandra Mosley, discussed

her   relationship    with   her   son    and   shared   details   about   her

interactions with him. She reported that Tucker claims that “Jesus

came to earth and told Chris he has ‘special’ powers,” that law

enforcement is out to get him, that he was “abducted by aliens” as

a child, and that he was given “great knowledge about certain

unknown formulas and equations.”            (Doc. 36-1 at 2.)       She also

recounted an incident during Tucker’s youth where he and his

brother were fishing on Ocean Isle Pier and an unknown man was

allegedly “messing with some young boys under a blanket.”              (Id.)

Tucker told his mother about the man, and police were notified.

The man was allegedly arrested, and the police indicated that they

sought Tucker’s testimony against the man.               However, the police

                                      8
later   contacted    the    family    and    informed    them    that   Tucker’s

testimony would not be needed because the “man at the pier” had

committed suicide.         (Id.)     On one occasion while incarcerated

during the pendency of this case, Ms. Mosley reported, Tucker

informed her that he had seen and spoken with the “man at the pier”

while he was in Chicago at MCC and the man told her son he would

kill him if he testified.            Ms. Mosley informed Tucker that the

“man at the pier” was dead, to which he responded that he, in fact,

works for the government.          (Id. at 3.)

      In his affidavit, Bradley Tucker discussed his relationship

with his brother and his interactions with him at the Orange County

(N.C.) Jail on December 24, 2017.              (Doc. 36-2.)      He noted that

“[Tucker] was extremely paranoid; holding up papers to the window

and   saying   he   can’t    talk    because     there   are    eyes    and    ears

everywhere.”    (Id. at 2.)        He also noted that Tucker “wrote that

it was Bill and Hillary Clinton’s fault that he was in custody,”

“kept repeating the ‘man at the pier,’” “talk[s] often about

aliens,” “is delusional,” “claim[s] that he was abducted by aliens

from [their] home in Charlotte” who “gave him ‘special powers,’”

and “believes he is ‘an angel.’”            (Id. at 1-2.)      He further noted

Tucker’s   difficulty      with    social   interactions       and   finding    and

maintaining employment.       (Id. at 1.)

      On February 7, 2018, Dr. Hilkey met with Tucker at the request

of Carpenter to re-evaluate his mental competency.               Recounting his

                                        9
interactions in a report filed on February 9, 2018 (Doc. 36-3),

Dr. Hilkey noted that “[Tucker] threatened both Attorney Carpenter

and me with law suits and demanded that he be put in contact with

agents of the Federal Bureau of Investigation and the Central

Intelligence Agency.         He stated his proceeding would be attracting

‘national attention.’”          (Id. at 3.)               Based on his interview,

affidavits    from     Ms. Mosley    and        Bradley      Tucker,      Dr. Schenk’s

report, review of the motions and letters written by Tucker, and

consultation    with    counsel     involved         in    the   matter,    Dr. Hilkey

reaffirmed     his    initial    findings        that       Tucker    suffered      from

“Delusional Disorder, Persecutory Type.”                   (Id.)

     The court held a hearing on February 14, 2018, to determine

Tucker’s competency to stand trial.                   Defense counsel presented

testimony    from     Dr. Hilkey,    as    well       as    from   Brad    Tucker    and

Ms. Mosley.    The Government presented the testimony of Dr. Schenk

who, in consideration of new evidence of Tucker’s mental state,

testified that he should undergo further evaluation before his

competency could be determined.            (Doc. 39 at 71.)            In making its

decision,    the     court   considered        the   testimony       offered   at    the

hearing, all doctors’ reports, and all other matters of record.

(Doc. 38 at 1.)

     On February 16, 2018,           the court ordered that Tucker be

committed to the custody of the Attorney General for a second

period of evaluation to determine his competency to stand trial.

                                          10
(Doc. 38.)    Tucker was evaluated at the Metropolitan Correctional

Center in San Diego, California (“MCC San Diego”). That evaluation

led to a report by Alicia Gilbert, Ph.D., a forensic psychologist

at MCC San Diego, filed on April 16, 2018.    (Doc. 40.)   Based on

her evaluation of Tucker, and in consideration of other records,

Dr. Gilbert found that “[Tucker’s] present ability to understand

the nature and consequences of the court proceedings brought

against him, as well as his ability to properly assist counsel in

a defense are substantially impaired by a mental disease or

defect.”     (Doc. 40 at 17.)   Dr. Gilbert diagnosed Tucker with

“Schizophrenia, Multiple Episodes.”    (Id. at 14.)   In support of

her diagnosis, she reported the following:

     Given that Mr. Tucker has routinely refrained from
     disclosing his concerns because he was worried that we
     “might think I’m crazy,” is paranoid about his food and
     will refuse his meals, perseverates over odd details,
     exhibits delusional thinking, is sometimes slow to
     respond (possibly auditory hallucinations), has a
     documented history of “talking to himself,” reportedly
     heard a “recorded voice of his father” over a phone call
     he did not make (possible auditory hallucinations),
     easily agitated by unknown triggers, isolates himself,
     hides under his blanket, and disengages when possibly
     depressed, paranoid and suspicious of others, and
     refuses medication because he does not think that he is
     mentally ill can all be symptoms associated with
     Schizophrenia.

(Doc. 40 at 15-16.)

     The court held a hearing on May 9, 2018, and the Government

and Tucker’s counsel agreed with Dr. Gilbert’s report and with the

court’s intention to commit Tucker to the custody of the Attorney

                                 11
General for restoration of competency.     (Doc. 42 at 1.)   The court

found that the preponderance of the evidence demonstrates that

Tucker “presently suffers from a mental disease or defect that

renders him mentally incompetent to the extent that he is not able

to understand the nature and circumstances of the proceedings

against him or assist properly in his defense.         See 18 U.S.C.

§ 4241(d).”   (Id. at 2.)     Tucker was remanded to the custody of

the Attorney General for placement at a facility to restore his

competency. (Id.)

     Tucker was housed at the Federal Medical Center in Butner,

North Carolina (“FMC Butner”), where he was evaluated, and efforts

were undertaken to restore his competency. (Doc. 48.) On November

21, 2018, a forensic evaluation was filed with this court by

Adeirdre Stribling Riley, Ph.D., a forensic psychologist at FMC

Butner.   (Id.)     In her report, Dr. Riley diagnosed Tucker with

schizoaffective   disorder,   substance   use   disorders,   and   adult

antisocial behavior. (Id. at 10-12.) She further found that while

“[Tucker] has no deficits in his factual understanding of his

charges, he presents with significant persecutory beliefs which

interfere with his ability to rationally apply his knowledge and

demonstrate a rational understanding of proceedings and rational

ability to consult with counsel.”      (Id. at 13.)   While Dr. Riley

found that Tucker was not competent to stand trial, she also found

that “there is a substantial likelihood Mr. Tucker can be restored

                                  12
to    competency       in    the    foreseeable     future     with     combination

psychotropic medication treatment at therapeutic levels as well as

individual competency restoration.”            (Id. at 14.)       At the time of

her     report,    Tucker          was   prescribed        “Olanzapine      10   mg

(antipsychotic) and          Fluoxetine 20 mg (antidepressant) daily.”

(Id.)     Dr. Riley ultimately requested an additional period of

evaluation and treatment to continue restoration efforts.                    (Id.)

       In response to Dr. Riley’s report, the Government moved for

a    second   period    of   restoration.         (Doc.    49.)   Carpenter,     in

consultation with Dr. Hilkey, did not object to the court ordering

an additional 120-day period of treatment.                (Id. at 1.)    This court

found that “the preponderance of the evidence indicates that

[Tucker] continues to suffer from a mental disease or defect that

renders him mentally incompetent to the extent that he is unable

to assist properly in his defense.            18 U.S.C. § 4241(d).”           (Doc.

50 at 4.)     Consequently, the court ordered that Tucker’s period of

restoration of competency be extended for an additional 120-day

period “to determine whether his competency can be restored,

pursuant to 18 U.S.C. § 4241(d)(2)(A).”               (Id.)

       During this additional period of restoration, Tucker engaged

in a physical altercation with staff members at                       FMC Butner,

“bloodying” the nose of one of the staff.                     (Doc. 71 at 91.)

Following this incident, a due process involuntary medication

hearing was held on May 1, 2019, to determine if Tucker could be

                                         13
forcibly medicated pursuant to Washington v. Harper, 494 U.S. 210

(1990).    (Id.; Doc. 59 at 3.)    During this hearing, however, Tucker

voluntarily agreed to an increase in his dosage of olanzapine from

10 mg to 20 mg, and the hearing ended.            (Doc. 59 at 3; Doc. 71 at

91.)

       Dr. Riley submitted a subsequent forensic evaluation to the

court on May 15, 2019, documenting the efforts to restore Tucker

to competency.    (Doc. 51.)      In her report, Dr. Riley reported her

diagnosis of “schizoaffective disorder, substance use disorders,

and adult antisocial behavior.”       (Id. at 8.)     She found that Tucker

had “no deficits in his factual understanding of his charges” but

“may be unable to cooperate rationally with his attorney, testify

relevantly, or maintain proper courtroom behavior, due to his

intermittent    medication    compliance     and     possible   breakthrough

symptoms of psychosis.”      (Id. at 8-9.)    Dr. Riley noted that Tucker

had been intermittently compliant with his prescribed medication,

Olanzapine 10 mg and Fluoxetine 20 mg.            (Id. at 4.)   Despite this

intermittent compliance, she found that his symptoms “responded

well      to   medication     treatment      with      antipsychotics       and

antidepressants in the past” and that “[t]here is a substantial

probability that his symptoms would be further attenuated with

ongoing medication treatment.”        (Id. at 5-6.)       She also reported

that   “[r]elative   functional     gains   are     evident   even   with   the

intermittent medication compliance” and that “target symptoms

                                     14
would be appropriately attenuated with medication treatment at a

therapeutic level.”        (Id. at 7.)       Dr. Riley concluded that “there

is   a    substantial    likelihood     Mr.    Tucker    can    be   restored     to

competency in the foreseeable future with a consistent combination

psychotropic medication treatment at therapeutic levels as well as

individual     competency     restoration”       and     that    six     weeks    of

consistent medication treatment would be essential in restoring

Tucker’s competence.        (Id. at 9.)       According to Dr. Riley, Tucker

was “right at the threshold of competency, and likely would have

been restored had he complied with medication treatment.”                      (Id.)

Consequently, she recommended an additional period of evaluation

and treatment to restore competency and requested an order for the

involuntary administration of medication should he continue to be

“intermittently compliant with medication.”               (Id. at 9-10.)

         In response to Dr. Riley’s report, the Government filed a

motion on June 5, 2019, for a hearing to determine whether Tucker

should be involuntarily medicated (Doc. 52), and the court set the

matter for a hearing on July 10, 2019 (Docs. 53, 54).                     In turn,

Carpenter     filed     “Defendant’s    Position       with    Respect    to     Sell

Hearing,”      objecting    to    the    involuntary          administration      of

medication.     (Doc. 55.)       Carpenter asserted “[o]ne of [Tucker’s]

greatest fears is the unknown side effects that he may experience

as a result of being forced to take anti-psychotic medications.”

(Id. at 4.)     According to Carpenter, Tucker allegedly gained 108

                                        15
pounds in the span of 6 to 8 weeks while on his prescribed

medication,3 experienced a deterioration in his ability to focus

his eyes to read, and fears the “zombie effect” he sees in others

on these medications.     (Id. at 5.)    Tucker reported a concern that

these side-effects would interfere with his ability to assist

counsel during trial.      (Id. at 9.)     Carpenter also directed the

court to the conflicting diagnoses of Dr. Hilkey and Dr. Riley,

noting Dr. Hilkey’s belief that Tucker suffered from delusional

disorder and opinion that antipsychotic medication would not be

therapeutic.     (Id.)     Carpenter    argued   that   “[i]f    [Tucker’s]

accurate diagnosis is Delusional Disorder and if restoration by

anti-psychotic medication is unlikely in patients with Delusional

Disorder, then the defense contends that the government cannot

establish the last three prongs [of Sell].”         (Id.)       Further, he

asserted that the known and unknown side-effects of the medication

are “obstacle[s] to the government establishing the last three

prongs under Sell.”      (Id. at 10.)

     On July 9, 2019, the day prior to the hearing to determine

involuntary administration of medicine, Tucker’s mother contacted


3
  This assertion is disputed by Dr. Graddy, who testified that Tucker
weighed approximately 200 pounds upon his arrival to FMC Butner and
gained about 60 pounds shortly after arriving. (Doc. 71 at 98-99.) He
testified that Tucker has maintained a weight of approximately 260 pounds
for much of his time at FMC Butner. (Id.) Dr. Graddy also said he met
with the medical team to discuss Tucker’s weight, and the team has
encouraged Tucker to change his diet and exercise more. (Id.) But “not
really until August [presumably 2019] did he really start doing that.”
(Id. at 98.)

                                   16
private counsel who agreed to represent Tucker in the matters

before the court.      (Doc. 56 at 1.)           The new counsel, Michael A.

Grace, Esq., moved to continue the hearing to a future date to

allow him to meet with Tucker and prepare for the hearing.                       (Id.

at 1-2.)   The motion was granted and the hearing was rescheduled

to August 30, 2019.4

     On July 31, 2019, a forensic addendum and individualized

treatment plan for Tucker was filed with the court by Logan Graddy,

M.D., the Chief Psychiatrist at FMC Butner. (Doc. 59.) Dr. Graddy

reported   that    Tucker       met    the    criteria    for     a    diagnosis   of

“schizophrenia, first episode, currently in partial remission.”

(Id. at 1.) Dr. Graddy also accounted for the medicines prescribed

to Tucker and his compliance with his medicinal regiment. He found

the following:

        While    housed   at    MCC    San   Diego,     Tucker       was   prescribed

         mirtazapine       30     mg     nightly       (antidepressant/insomnia

         treatment), risperidone 2 mg twice daily (antipsychotic),

         and benztropine 1 mg twice daily (medication for side

         effects of antipsychotics).               His compliance with this

         medication is unknown.          (Id. at 3.)

        When Tucker first arrived at FMC Butner, he was continued

         on the same medication from MCC San Diego, but he refused


4
  Carpenter was permitted to withdraw upon the appearance of Grace and
his partner, Christopher R. Clifton. (Docs. 57, 58, 60, 63.)

                                         17
         to take risperidone because he said it blurred his vision.

         (Id.)   On July 31, 2018, Tucker requested to start the

         antidepressant fluoxetine and was prescribed fluoxetine 20

         mg daily and olanzapine 10 mg in place of risperidone.

         Tucker’s compliance was “not very good.”    (Id.)

        On April 25, 2019, an altercation occurred between Tucker

         and the staff at FMC Butner, and Dr. Graddy “emergently

         medicated [Tucker] with Haldol lactate 5 mg and Ativan 2

         mg, both given by intramuscular injection.”         (Id.)   In

         reviewing the charts from the beginning of April through

         the 25th, Dr. Graddy found that Tucker “had taken 16/24

         (67%) possible doses of Olanzapine 10 mg; and taken 18/25

         (72%) possible doses of Prozac 20 mg.”5    (Id.)

        On May 1, 2019, Tucker agreed to increase his dosage of

         olanzapine from 10 mg to 20 mg. His compliance was reported

         as “good.”   (Id.)   However, two nurses accounted for three

         separate     instances     of    Tucker    attempting       to

         “surreptitiously not take (‘cheek’) medications.”      (Id.)

        Following a meeting between Dr. Graddy and Tucker on June

         28, 2019, Dr. Graddy found that records showed “good”

         compliance with fluoxetine 20 mg and olanzapine 20 mg.



5 Experts in this case use Prozac interchangeably with fluoxetine.
Fluoxetine is the generic name for Prozac. Where possible, the court
will refer to fluoxetine.

                                   18
         (Id.)

       Dr. Graddy was unable to say definitively at the time of his

report whether Tucker should be involuntarily medicated, but he

did note that while Tucker was relatively compliant with taking

his medication, he could be “self-sabotaging and recalcitrant in

his behavior.”      (Id. at 6.)          Dr. Graddy provided a proposed

individual    treatment   plan    and    attached       the    “FMC   Butner    Sell

Appendix 2019.”     (Id. at 8-18.)

       On August 9, 2019, the Government moved for a third period of

mental    health   treatment     under       18    U.S.C   § 4241(d)(2)(A)       and

withdrew its motion for a Sell hearing for the time being.                     (Doc.

61.)    Tucker’s counsel opposed this motion, arguing that there was

no basis for further detention.              (Doc. 62.)       Both parties agreed

that     an   evidentiary      hearing            was   not     necessary      under

§ 4241(d)(2)(A).

       However, on August 14, 2019, the Government renewed its

initial request for a hearing to involuntarily medicate Tucker.

(Doc. 64.)    In support, the Government referred to an August 14,

2019 memorandum to the court prepared by Dr. Graddy, reporting

that he learned that date that Tucker “had taken only one of his

last seven doses of daily fluoxetine (antidepressant), and had

refused his last two doses of night time olanzapine.”                   (Doc. 64-

1.)    Dr. Graddy reported he “immediately called the patient to the

treatment team room and met with him, along with his nurse” and

                                        19
that Tucker “firmly and unequivocally told us then that he was

stopping all of his psychiatric medications going forward” and was

“competent to stand trial.” (Id.) Dr. Graddy reported that, under

the circumstances, he knew of no less intrusive means of restoring

competency than involuntary medication.              (Id.)    Tucker’s counsel

responded to the Government’s motion, arguing that the Government

failed to meet the high burden required for involuntary medication.

(Doc. 67.)

       In preparation for the August 30 hearing, Tucker was moved to

the Alamance County jail, where he became involved in a physical

altercation      and    sustained    injuries;      his   attorneys     moved   to

continue the hearing as a result.           (Doc. 68.)     The court reset the

hearing for September 18, 2019.            (Doc. 69.)

       An    evidentiary   hearing    was    held   on    September    18.      The

Government offered the testimony of Dr.              Riley and Dr. Graddy, as

well    as    their    evaluations   and    treatment      plans.       Dr. Riley

reaffirmed her opinion that Tucker suffers from schizoaffective

disorder, distinguishing her diagnosis from that of a delusional

disorder because of the presence of hallucinations.                   (Doc. 71 at

17-20, 24.) She opined that Tucker is not competent to stand trial

and recommended involuntary administration should he continue to

refuse his medication.       (Id. at 25-27.)        Regarding competency, she

observed that problems with Tucker’s ability to work with counsel

resolved with the retention of his new attorneys but concluded

                                       20
that “[Tucker] is not presently competent to proceed primarily due

to impairments in rational understanding.”6              (Id. at 25-26.)       She

also reported that on three separate occasions Tucker had been

“cheeking”     his   medication,    which       she   described       as   “[w]hen

individuals don’t swallow their medication when provided it at

pill line, they may put it in their mouth and throw it away later”:

two instances in June 2018, one instance in October 2018, and two

instances in May 2019.       (Id. at 29-30.)          In speaking to Tucker’s

compliance with his prescribed medications, Dr. Riley provided

this detailed history:

        Around June 13, 2018, Tucker was prescribed risperidone 2

         mg,   mirtazapine   30    mg,    and    benztropine      1    mg.     His

         compliance in June 2018 was less than 15%.            (Id. at 30.)

        His compliance with risperidone 2 mg and mirtazapine 30 mg

         in July 2018 was 0%.      He was prescribed olanzapine 10 mg

         on July 31, 2018, to replace risperidone and mirtazapine,

         and his compliance with olanzapine for the month of July

         was 100%.    (Id. at 31.)

        Fluoxetine 20 mg was either started July 31, 2018, or July

         1, 2018, but Dr. Riley could not provide information on


6
  This testimony appears to differ from the opinion expressed in her
April 25, 2019 report, where she concluded that Tucker had both a factual
and rational understanding of the charges against him but lacked the
capacity to consult with counsel. (Doc. 51 at 8.) The court notes that
during the two-day hearing, Tucker comported himself appropriately,
appearing to take notes, and conversing quietly with his counsel.

                                     21
    compliance for July.

   In August of 2018, Tucker was 68% compliant with fluoxetine

    20 mg and 87% compliant with olanzapine 10 mg.           (Id. at

    31, 33.)

   In September of 2018, compliance with olanzapine 10 mg was

    17%.    (Id. at 33.)

   In October of 2018, compliance with olanzapine 10 mg was

    65%.    (Id.)

   In November of 2018, compliance with olanzapine 10 mg was

    100%.    (Id.)

   In December of 2018, compliance with olanzapine 10 mg was

    97%.    (Id.)

   In January of 2019, compliance with olanzapine 10 mg was

    84%.    (Id.)

   In February of 2019, compliance with olanzapine 10 mg was

    43%.    (Id.)

   In March of 2019, compliance with olanzapine 10 mg was 10%.

    (Id.)

   In April of 2019, compliance with olanzapine 10 mg was 73%.

    (Id.)

   In     May   of   2019,   Tucker’s   prescribed   olanzapine   was

    increased from 10 mg to 20 mg, daily.        His compliance with

    olanzapine 20 mg in May was 100%.        (Id.)


                                 22
        In June of 2019, compliance with olanzapine 20 mg was 97%.

         (Id.)

        Around July 9, 2019, Tucker’s prescribed olanzapine was

         changed from the regular oral tablet to a dissolvable

         tablet, both 20 mg daily.         His compliance with the regular

         tablet through July 9, 2019 was 100%.           His compliance with

         the dissolvable tablet was 86%.         (Id.)

        From the beginning of August through August 14, 2019,

         compliance with olanzapine 20 mg was 40%.           Tucker has not

         taken olanzapine since August 14, 2019.           (Id.)

     When Tucker refused his medicine, a formal meeting was held

on August 14, 2019, between Tucker, Dr. Riley, Dr. Graddy, and a

BOP nurse where all the BOP staff “tried to convince [Tucker] to

take the medication and comply with the treatment plan,” but Tucker

refused.      (Id. at 110.)    Dr. Graddy testified that the staff had

“exhausted every possible avenue that [he] was aware of to try to

get [Tucker] to voluntarily take medication, and [Tucker] was

adamant that he would not.”            (Id.)    Dr. Riley testified that

Tucker’s mental illness has been responsive to treatment and that

further treatment with antipsychotic medication was substantially

likely to render him competent to stand trial.              (Id. at 39-40.)

She noted that when unmedicated, Tucker “[held] his head sideways”

and presented as someone “tuning into internal stimuli while also

trying   to    respond   to   their   environment,”   although     he   denied

                                      23
auditory hallucinations.      (Id. at 34.)   Dr. Riley also testified

that Tucker is unlikely to voluntarily take his medication and

that, if left untreated, his prognosis as an individual with a

mental illness is “poor.”       (Id. at 43-44.)     In response to the

court’s question as to whether there is a timeframe within which

one would ordinarily expect competency to be restored if it is

restorable, Dr. Riley stated that the best indicator here is

Tucker’s response to treatment so far and that after “four to five

months” FMC Butner would be able to provide an opinion as to

whether Tucker is restorable.     (Id. at 64-65.)

     In   his   testimony,   Dr. Graddy   reaffirmed   his   belief   that

Tucker suffers from schizophrenia and is not competent to stand

trial.    (Id. at 73, 79.)        To restore competency, Dr. Graddy

recommended that Tucker “resume treatment” with olanzapine and, if

taken orally, suggested an initial dosage of 20 mg daily via a

dissolvable tablet with a potential increase up to 40 mg daily via

a dissolvable tablet based on Tucker’s “clinical response, his

side effects, and his issues of competence.”       (Id. at 80-81.)     If

involuntary medication was ordered, Dr. Graddy recommended 300 mg

of long-acting injectable olanzapine that would last in Tucker’s

system for two weeks at a time.         (Id. at 82.)    Dr. Graddy also

noted that Tucker is likely a “rapid metabolizer, meaning his

system is very effective at breaking this medicine down and keeps

the medication at an artificially low level in his bloodstream,”

                                   24
and so Dr. Graddy expressed his preference for leeway in the

particular dosage as well as the frequency of the injections. (Id.

at 83-84.)7     Ultimately, Dr. Graddy believed that his treatment

plan was substantially likely to restore Tucker to competency and

would be effective for either a diagnosis of schizophrenia or

schizoaffective disorder. (Id. at 99.) In support of this belief,

he cited Tucker’s previous success on olanzapine and a study by

FMC Butner that tracked the success rate of restoring individuals

with   schizophrenia,     schizoaffective    disorder,   and    delusional

disorders to competency.       (Id. at 101-02.)   He also testified that

olanzapine    “is   one   of   the   most   effective”   treatments   for

schizophrenia and that Tucker’s previous success on the medication

is indicative of his future success.        (Id. at 105.)      Finally, he

expressed his opinion, consistent with that of Dr. Riley, that the

length of time to restore competency would be “about four months.”

(Id. at 154.)

       Regarding side effects of medication, Dr. Riley testified

that Tucker experienced fatigue while previously on medication.

(Doc. 71 at 37.)    Dr. Graddy acknowledged the side effects of both

the injectable olanzapine and olanzapine in the oral tablet form.

He noted that weight gain is a side effect of olanzapine.          (Id. at

98.)    Speaking to antipsychotics as a whole, he indicated that


7
  As noted infra, at the hearing the Government made clear it is not
requesting this additional flexibility at this time.

                                     25
they have a risk of neuromuscular side effects and metabolic side

effects.      Olanzapine in particular appears to “change[] the way

that cells metabolize” and can cause weight gain and increased

risk of diabetes and high cholesterol.          (Id. at 112.)       Acute side

effects    of    olanzapine     include    an   acute    dystonic    reaction

(sustained       contraction    of    a    muscle    group),    drug-induced

parkinsonism (tremors and slowed movements), akathisia (feeling

like one needs to move around), and tardive dyskinesia (repetitive

movements, typically of the face or upper body).           (Id. at 113-14.)

Assuring the court that FMC Butner gives the injectable olanzapine

“on a completely routine basis,” he acknowledged the possibility

of a “rare” event where if the medication is “accidentally injected

into a blood vessel, the person can have a period of time where

they basically have an overdose of the medicine” and can become

confused or even go into a coma for a period of time.            (Id. at 82-

83.)   While “[i]t’s never occurred” at FMC Butner, the staff takes

precautions, including observing the patients given the injections

for 3 hours, as the manufacturer recommends, “to make sure that

they don’t have one of these episodes.”              (Id. at 83.)     Finally,

Dr. Graddy reported that with all anti-psychotics there is a risk

of   sudden     death.   (Id.    at   116.)     He    noted,   however,   that

schizophrenia is “a terrible disease” and despite all these risks,

across general populations of persons suffering from schizophrenia

those who take these medications live longer than those who do

                                      26
not, “and so treatment helps prolong people’s lives.”                             (Id. at

117.)8

     The    evidentiary       hearing      required         a     second   day    and    was

continued to September 24, 2019.                   Defense counsel offered the

testimony    of     Dr. Hilkey       as    well       as    his    forensic      reports.9

Dr. Hilkey    reaffirmed       his    opinion         that      Tucker     suffers      from

delusional disorder, persecutory type.                     He also shared his belief

that while schizophrenia and schizoaffective disorder are both

amenable     to     psychotropic          medication,           delusional       disorder,

persecutory type is not.             In his opinion, olanzapine would not

treat    Tucker’s    mental    illness,         but    would       instead   reduce     his

agitation and sedate him rather than affect his underlying thought

processes.    In support of his conclusion that Tucker suffers from

a delusional disorder, Dr. Hilkey noted that Tucker is organized,

well oriented, and lucid, so long as you are not talking with him

about the events related to his alleged crimes.                        In his view, if

you don’t speak to Tucker about the alleged behavior related to

his case, he shows no signs of psychotic symptoms.                             Dr. Hilkey

testified    that     he   never      heard       Tucker        talk   about     auditory

hallucinations, which Dr. Hilkey believed to be a hallmark of


8
  Dr. Graddy’s report further explains that “many of these side effects
can be detected early and addressed before they become serious” and that
“the risk of sudden life-threatening side effects due to these
medications is very low.” (Doc. 59 at 8.)
9
  The transcript of the second day of the hearing was not yet available
at the time this opinion was issued.

                                           27
schizophrenia.    When asked about Tucker’s insistence that he saw

and spoke with the “man at the pier” in Chicago, Dr. Hilkey

characterized    this    as   more   of    a   recall     or   flashback       than   a

hallucination.    Ultimately, Dr. Hilkey testified, the medically

appropriate treatment for Tucker would be intensive psychotherapy,

a process he believed could take several years.                         He opined,

however, that such psychotherapy would require a discussion with

Tucker of the merits of his case, which would be difficult, if not

impossible, for the Bureau of Prisons to engage in given the

Defendant’s rights.

      At the conclusion of the evidence, the Government asked the

court to order that Tucker be involuntarily medicated with 300 mg

of olanzapine in the injectable form between every 14 to 10 days

and   continue   to     the   conclusion       of   all    pretrial      and    trial

proceedings, to ensure his competency for trial.                     The Government

also asked for an additional five-month period of mental health

treatment to restore competency under 18 U.S.C. § 4241(d)(2)(A).

Tucker’s counsel argued that the Government has not met its burden

and asked the court to deny its request for involuntary medication

and an additional period to restore competency.

II.   ANALYSIS

      “The   question    of   when   the       government      may    involuntarily

administer psychotropic drugs to a defendant for the purpose of

rendering him competent to stand trial entails a difficult balance

                                      28
between     the    defendant's        interest      in   refusing     mind-altering

medication and society's interest in bringing the accused to

trial.”     United States v. Chatmon, 718 F.3d 369, 373 (4th Cir.

2013).    The determination of whether to grant the Government’s

motion for involuntary medication is governed by the four-prong

standard established in Sell v. United States, 539 U.S. 166 (2003).

To justify forced medication, the Government must establish: (1)

“that important governmental interests are at stake,” such as the

Government’s interest in prosecuting an individual accused of a

serious crime; (2) “that involuntary medication will significantly

further those . . . interests” by making it “substantially likely

to   render       the     defendant     competent        to   stand       trial”     and

“substantially          unlikely   to   [cause]      side     effects      that    will

interfere significantly with the defendant’s ability to assist

counsel;” (3) “that involuntary medication is necessary to further

those interests,” because “less intrusive treatments are unlikely

to   achieve      substantially       the    same    results,”      and    (4)     “that

administration of the drugs is medically appropriate,” meaning in

the defendant’s best medical interest.                   Id. at 180-181; United

States v. Bush, 585 F.3d 806, 813-14 (4th Cir. 2009).                      Each prong

of the Sell analysis must be established by clear and convincing

evidence.      United States v. Watson, 793 F.3d 416, 420 (4th Cir.

2015).



                                            29
     A.     Important Governmental Interests

     Under the first prong, the Government must show there are

important    government    interests   at    stake     and    that   special

circumstances   do   not   sufficiently     mitigate    those     interests.

United States v. White, 620 F.3d 401, 410 (4th Cir. 2010) (citing

Sell, 539 U.S. at 180).    “The Government’s interest in bringing to

trial an individual accused of a serious crime is important.”

Sell, 539 U.S. at 180.       The Fourth Circuit has held that “the

central consideration when determining whether a particular crime

is serious enough to satisfy [prong one] is the maximum penalty

authorized by statute.”        Chatmon, 718 F.3d at 374 (internal

quotation marks and citation omitted); see also United States v.

Evans, 404 F.3d 227, 238 (4th Cir. 2005) (“We think it beyond

dispute that the Government does have an important interest in

trying a defendant charged with a felony carrying a maximum

punishment of 10 years imprisonment.”).         Special circumstances,

however, can lessen the governmental interest in any given case.

Sell, 539 U.S. at 180.     “The government’s interest in prosecution

is lessened when the defendant has already been confined for a

significant amount of time (for which he would receive credit

toward any sentence ultimately imposed . . . .)”             White, 620 F.3d

at 413-14 (internal quotation marks and citation omitted).

     The Government points to Tucker’s multiple counts charging

child pornography-related offenses and argues that preventing the

                                  30
exploitation of children is an important governmental interest and

that the potential sentences under the statutes at issue reflect

the seriousness of the crimes.            Beyond that, the Government argues

that    there     are     no    special    circumstances        that    defeat   the

governmental interest.          In response, Tucker’s counsel submits that

there    are    special    circumstances        that   lessen   the     Government’s

interest, particularly the fact that Tucker has been in custody

for thirty months and the contention of an insanity defense. (Doc.

67 at 6-7.)

       In the present case, Tucker is charged with two counts of

enticing a minor to engage in sexually explicit conduct for the

purpose of producing a visual depiction, one count of knowingly

transporting child pornography, one count of knowing receipt of

child pornography, and one count of possessing a Smith & Wesson

revolver and a 7.62x39 millimeter assault rifle, in violation of

18     U.S.C.     §§ 2251(a)       and    (e),      2252A(a)(1)        and   (b)(1),

2252A(a)(2)(A)      and        (b)(1),    and     § 922(g)(3)     and    924(a)(2),

respectively.       As to counts one and two, he faces a mandatory

statutory minimum of 15 years and a maximum of thirty years.                      As

to counts three and five, he faces a mandatory statutory minimum

of five years and maximum of twenty years.               On count four, he faces

a statutory maximum of ten years.               Given the significant potential

sentences and Tucker’s current incarceration of thirty months, the

court cannot find that his current length of incarceration is a

                                          31
special circumstance that detracts from the Government’s important

interest in prosecuting this case.              The Evans court found that

even after crediting a defendant with two years on a ten-year

sentence,    the    Government   still    had   an   important   interest   in

prosecuting a case with a potential eight-year prison term.                 404

F.3d at 239.       Tucker’s thirty months of incarceration may lessen

the governmental interest, but it is far from overriding it.

     The possibility of civil commitment under 18 U.S.C. § 4246 is

similarly not a special circumstance that defeats the important

governmental       interest.     Civil    commitment    has   not   yet   been

litigated.    There is the possibility that Tucker could be civilly

committed for a lengthy period of time, mitigating the governmental

interest.    There is also the possibility that he could be released

into the community relatively early such that the Government would

lose its opportunity to prosecute him for a serious crime.                  On

balance, the possibility of civil commitment does not sufficiently

mitigate the governmental interest.

     The Fourth Circuit has not yet said definitively whether a

possible insanity defense is a special circumstance that mitigates

the Government’s prosecution interest.            Watson, 793 F.3d at 423.

Defense counsel directs the court to United States v. Duncan, 968

F. Supp. 2d 753 (E.D. Va. 2013), and United States v. Rodman, 446

F. Supp. 2d 487 (D.S.C. 2006), in support of their argument that

the court should consider a possible insanity defense as a special

                                     32
circumstance    for   Tucker.    Assuming     without    deciding   that   an

insanity defense can be a special circumstance, the court notes

that the cases cited by defense counsel are distinguishable from

the present one.      In Duncan, the Government’s own experts believed

the defendant had an insanity defense.             968 F. Supp. at 766-67.

Similarly, in Rodman, the Bureau of Prisons report prepared for

the defendant concluded that the defendant was entitled to an

insanity defense.      446 F. Supp. at 497.

     In the present case, there has been no evidence that Tucker

has an insanity defense. In his report, Dr. Hilkey writes, “[t]his

evaluation is limited to an assessment of Mr. Tucker’s competency

and does not address issues related to his responsibility or state

of mind during the occurrences of the alleged offense behaviors.”

(Doc. 22-1 at 1.)      The forensic reports submitted as evidence do

not speak to the possibility of an insanity defense, and the

Government argues that no insanity defense would be available.

Indeed, the Defendant’s position is that his delusional disorder

only manifests itself in connection with any discussion of the

pending charges, which of course were not pending at the time of

the alleged offenses.      Therefore, on this record, the Defendant’s

contention     of   the   possibility    of   an     insanity   defense    is

insufficient to undercut the Government’s important interests.

     The Government has therefore shown by clear and convincing

evidence that there is an important governmental interest that is

                                    33
not mitigated by special circumstances.

       B.    Substantial Likelihood Involuntary Medication                Will
             Significantly Further the Government’s Interests

       Under prong two, the Government must show that involuntary

medication will significantly further the Government’s interests

by making it (1) substantially likely to render the Defendant

competent to stand trial; and (2) substantially unlikely to have

side    effects   that      will    interfere     significantly    with   the

Defendant’s ability to assist counsel at trial.           Sell, 539 U.S. at

181.    The proposed treatment plan offered by the Government must

be specifically tailored to the Defendant, given his particular

medical history and conditions, and not one that is “generally

effective against the defendant’s medical condition.”             Watson, 793

F.3d at 424 (internal quotation marks and citation omitted).               The

appropriate inquiry is “not whether a proposed treatment plan is

likely to work in general, but whether it is likely to work as

applied to a particular defendant.”            Id. at 425.    For a district

court to assess whether involuntary medication is permissible,

“the    government   must     set   forth   the    particular     medication,

including the dose range, it proposes to administer” to restore

competency.    Evans, 404 F.3d at 241.

       The   Government     proposes    that    Tucker   be     involuntarily

medicated with 300 mg of injectable olanzapine once every ten to

fourteen days.    In support of this treatment plan, the Government


                                       34
relied on the testimony of Dr. Riley, who diagnosed Tucker with

schizoaffective disorder, and Dr. Graddy, who diagnosed Tucker

with schizophrenia.            In discussing antipsychotic medications,

Dr. Graddy testified that olanzapine is “extremely effective” for

treating both schizoaffective disorder and schizophrenia (Doc. 71

at    86)   and   that   his    proposed       treatment    plan   is   the   “most

appropriate” treatment plan for Tucker, whether his diagnosis is

schizoaffective disorder or schizophrenia (id. at 99).                     Defense

counsel     insists      that    a    diagnosis       of     schizophrenia      and

schizoaffective disorder by the Government’s experts, a diagnosis

of delusional disorder, persecutory type by their own expert, and

several previous diagnoses by other professionals raises doubt as

to Tucker’s precise mental illness, and thus the Government has

not met its burden to show that this treatment plan is appropriate

for     Tucker     specifically.               Dr. Hilkey      testified       that

antipsychotics, olanzapine in this case, would reduce symptoms of

agitation and serve as a sedating drug, but would not treat

Tucker’s    delusions,     which     he   contends    are    not   responsive    to

antipsychotics.

       Several      medical       professionals,           including     Tucker’s

psychologist, Dr. Hilkey, have characterized Tucker’s case as

difficult and unusual.           But testimony from the experts at the

hearing helps to clarify whether the treatment plan offered by the

Government satisfies the second prong of Sell.                In her testimony,

                                          35
Dr. Riley    described      schizoaffective       disorder       as   “a   psychotic

disorder . . . characterized by the individual meeting Criterion

A of schizophrenia, which is the presence of hallucinations,

delusions, . . . disorganized behavior, or any other categories

under schizophrenia Criterion A [along with] a mood component.”

(Doc. 71 at 16-17.) In contrast, she described delusional disorder

as a psychotic disorder where “Criterion A for schizophrenia has

not been met, meaning there’s been no other evidence of significant

behavioral disorganization [or] hallucinations.”                      (Id. at 23.)

Dr. Hilkey       acknowledged      that    auditory    hallucinations         are     a

hallmark    of    schizophrenia.          In   describing     schizophrenia         and

schizoaffective disorder, Dr. Hilkey noted they are characterized

by auditory and visual hallucinations and disorganized behavior

and thought.

       In reviewing the record, the court finds several instances of

what    appear     to     be,     and   what    medical     professionals         have

characterized       as,    hallucinations,        as   well      as   disorganized

thinking.    While at MCC Chicago, Tucker was reportedly “talking to

himself, claiming there is a drone out the window, [that the] FBI

is watching him; and doing things to him overnight.”                     (Doc. 30 at

7.)    At MCC San Diego, it was reported that Tucker had “disordered

thinking,” and that he believed there was a door located behind

some   cabinets     and    that    he   was    “supposed    to    meet     with   [the

psychologist] in the room behind the cabinets,” despite there being

                                          36
no door and no visual evidence to suggest a door was present.

(Doc. 40 at 7.)   While in San Diego, Tucker believed he heard his

father’s pre-recorded voice or that he was not actually speaking

to his father on the phone, but Tucker only successfully placed

one phone call during his stay, and it was only to his mother.

(Id. at 12.)   In her report, Dr. Gilbert noted that Tucker might

be suffering from auditory hallucinations, given previous reports

of talking to himself and his delayed response in conversation.

(Id. at 15-16.)       In an affidavit provided by Tucker’s mother,

Tucker told her that he talked to the “man at the pier” in Chicago,

despite this man being dead.     (Doc. 36-1 at 3.)       In her testimony,

Dr. Riley described Tucker as “holding his head sideways” and

presenting as someone “tuning into internal stimuli while also

trying to respond to their environment.”      (Doc. 71 at 34.)        Though

Tucker has denied hallucinations, and while several evaluators

have described him as guarded and not immediately forthcoming,

this evidence of hallucinations nevertheless exists.10

     The   presence   of   hallucinations   has   been    described    as   a

distinguishing factor between schizophrenia and schizoaffective

disorder, on the one hand, and delusional disorders, on the other.

Because of Tucker’s reported hallucinations, the court finds that




10Dr. Hilkey testified at the hearing that while Tucker claimed to have
seen helicopters outside MCC San Diego, Dr. Hilkey was not inclined to
believe him and did not credit Tucker’s accounts as genuine.

                                   37
the     Government’s    plan       to    treat   him      for   schizophrenia     and

schizoaffective disorder is a proper manner of treatment.

      In    support     of   his        diagnosis    of    delusional      disorder,

persecutory     type,    Dr. Hilkey        testified       that   Tucker    holds   a

particular     delusional      belief      system    and   only   shows    psychotic

symptoms when he is probed on the specific facts of his case.

Otherwise, he presents as someone with no mental illness.                           He

suggested that this differs from individuals with schizophrenia

where delusional beliefs would permeate multiple aspects of a

person’s life.        But the record shows multiple instances prior to

the actions underlying this case where Tucker expressed delusional

beliefs separate from the one expressed currently, notably that he

is an angel and that he was abducted by aliens from his childhood

home.      (Doc. 36-1 at 2.)        And while Dr. Hilkey, a psychologist,

testified     that    delusional        disorders,     particularly     persecutory

types, are not amenable to antipsychotics, the court gives more

weight to the testimony of Dr. Graddy, a medical doctor, who

concludes,     based    on   his    experience       and   understanding     of   the

literature,11 that antipsychotics can be effective in treating

delusional disorders.

      Given the evidence in the record, the court finds that a




11 Indeed, Dr. Hilkey relied on older studies from 1982 to 2007.      In
contrast, Dr. Graddy referenced “The Sell effect,” which is a study from
2013.

                                           38
treatment plan for schizophrenia or schizoaffective disorder would

be appropriate in this case. The court must then determine whether

the    proposed   treatment    plan   as   to   Tucker   specifically   is

substantially likely to render him competent and substantially

unlikely to have side effects that significantly hinder Tucker’s

ability to assist counsel at trial.

       The Government points to the reports and testimony from the

Bureau of Prisons’ experts that show Tucker’s responsiveness to

olanzapine in the past.        Both Dr. Graddy and Dr. Riley testified

that Tucker’s symptoms were only likely to improve with treatment

with   antipsychotics.        Dr. Hilkey   believes   that   antipsychotic

medication will subdue Tucker but not treat his delusional belief

system.

       While on a regiment of olanzapine, Dr. Riley reported that

Tucker was “right at the threshold of competency, and likely would

have been restored had he complied with medication treatment.”

(Doc. 51 at 9.)    At the time of the report, Tucker was prescribed

olanzapine 10 mg in the tablet form, and it was noted that while

his symptoms responded well to treatment, his compliance was poor.

(Id. at 4, 5-6.)     This was subsequently changed to olanzapine 20

mg by dissolvable tablet (to counteract the fact that they learned

Tucker was cheeking his medication).        While on medication, Tucker

“was able to verbalize his thoughts more readily” and “seemed to

be able to participate in the basic turn-taking of conversation,

                                      39
not only able to attend to the information that was presented to

him, but to make rational decisions or to apply what he was told

in a rational way.”       (Doc. 71 at 35.)

      Defense counsel cites Tucker’s length of detention and argues

that the Government’s failure to restore Tucker to competency

should preclude further efforts. While the length of the detention

is important and might ordinarily weigh against the Government, it

is somewhat mitigated in this case for several reasons.                      First, it

was the Defendant’s counsel who suggested to the court, after the

Government’s expert opined that Tucker was competent and Tucker

had   been    detained     for    some        time,    that     further     competency

examinations and commitment were appropriate.                   (Doc. 34.)     Second,

the Defendant’s counsel supported both the court’s decision in May

2018 to commit Tucker for restoration of competency and the court’s

subsequent     decision      in   November       2018      to   extend    restoration

efforts.     (Doc. 42.)    Third, the failure to restore competency, on

this record, appears largely attributable to Tucker’s refusal –

unknown until only recently - to comply with the treatment regimen.

So, while the period to restore competency has been extended, it

was   only   recently     that    the    Bureau       of   Prisons   (and    thus   the

Government) learned that Tucker had been “cheeking” his medication

and thus frustrating the very effort ordered by the court.

      The    court   finds    that      the    record      demonstrates      that   the

administration of the drugs is substantially likely to render

                                          40
Tucker competent to stand trial.               The treatment plan calls for

Tucker to receive an injectable form of the same medication in the

same equivalent dosage he was taking voluntarily in the past and

that was effective in treating his symptoms.                  Notably, Dr. Graddy

testified that based on his experience executing Sell involuntary

medications orders and his interactions with Tucker, he believes

Tucker will voluntarily take his medication orally, the way he has

always   taken    it,   and     there   will    be   no   need   for   involuntary

medication. (Id. at 131-32.) Based on her observations of Tucker,

Dr. Riley testified that it would take four to five months of

treatment to restore Tucker to competency or know he could not be,

and   that   no    other        treatment      absent     medication    would    be

substantially likely to render him competent to stand trial.                    (Id.

at 42, 64-65.)      Dr. Graddy testified that he expected Tucker’s

symptoms to remit after about four months of treatment12 and that

the   treatment    plan    is    substantially       likely    to   render   Tucker

competent to stand trial, whether he has schizoaffective disorder

or schizophrenia. (Id. at 99, 154).                  Dr. Graddy also provided

detailed testimony as to the side effects of injectable olanzapine,

and antipsychotics in general, and provided convincing evidence as



12
  Because four months is the least restrictive period supported by both
Dr. Riley and Dr. Graddy to restore Tucker’s competency, the court will
grant an additional four-month period of restoration.       Should the
Government believe an additional 30-day restoration period is necessary
to restore Tucker to competency, the court’s decision is without
prejudice to such a request.

                                         41
to their likelihood to appear in Tucker given Dr. Graddy’s previous

experience administering the medication to scores of patients.

(Id. at 97-98, 112-116.) Further, he credibly testified that these

side effects are manageable, and the court finds that they are not

substantially likely to interfere with Tucker’s ability to assist

counsel at trial.

     C.     Likelihood that Alternative, Less Intrusive Treatment
            Will Achieve Substantially Same Results

     Under prong three, the Government must show that “involuntary

medication   is     necessary   because    alternative,    less   intrusive

treatments    are    unlikely   to    achieve   substantially     the   same

results.”    Chatmon, 718 F.3d at 375 (internal quotation marks

omitted) (citing Sell, 539 U.S. at 181).            The court must also

consider less intrusive means for administering the drugs.              Id.

     The court finds that there is no alternative, less intrusive

treatment to treat Tucker’s mental illness.               When asked about

alternative treatments, Dr. Riley testified that there “could be

adjunctive treatments to go along with the medication,” but that

not many alternatives exist.         (Doc. 71 at 41-42.)    She also found

Tucker to be “symptomatic” and “in need of an antipsychotic

medication treatment to restore his competency.”             (Id. at 43.)

Dr. Graddy also testified that antipsychotic medication is the

primary treatment for psychotic disorders and that antipsychotics

are generally effective in treating psychotic disorders.            (Id. at


                                      42
99-100.)

     Based on his diagnosis of delusional disorder, persecutory

type, Dr. Hilkey testified that the most medically appropriate

treatment for Tucker is intensive psychotherapy.13                      But the record

shows that antipsychotics are the best available treatment of

psychotic     disorders         like        schizoaffective            disorder      and

schizophrenia      and    are   even       prescribed      to     treat    delusional

disorders.        Dr. Graddy     referenced           articles    in     his    forensic

addendum and treatment plan that address the efficacy of treating

delusional disorders with antipsychotics14 (Doc. 59 at 9-10) and

testified that individuals with delusional disorders at FMC Butner

are restored to competency at rates comparable to individuals

treated for schizophrenia and schizoaffective disorder (Doc. 71 at

101-02).      Nothing      in   the        record     indicates     that       intensive

psychotherapy     could    treat      an    individual      with       schizoaffective

disorder     or   schizophrenia.                And    given     the     evidence     of

hallucinations and the role they play in the diagnoses, the court


13
  In his testimony, Dr. Hilkey recommended intensive psychotherapy where
professionals can engage Tucker regarding his delusions in order to break
them down. However, because Dr. Hilkey contends that Tucker manifests
his delusions only when discussing the merits of his case, this would
effectively render the Bureau of Prisons incapable of providing treatment
in so far as the Bureau of Prisons is a part of the Department of Justice.
14
  A 2007 article by Herbel and Stelmach found that 77% of individuals
diagnosed with delusional disorder were restored to competency with the
involuntary administration of antipsychotic medication.      In a 2012
article by Cochrane et al., referred to in testimony as “The Sell
effect,” it was reported that 73.3% of individuals with delusional
disorder were restored to competency following involuntary medication.

                                           43
finds that, when Tucker refuses his medication, there are no

alternative, less intrusive treatments.

     In    their   brief,    Defendant’s   counsel    suggest   that   less

intrusive means exist, notably Tucker’s agreement to voluntarily

take his medication and comply with treatment as prescribed. (Doc.

67 at 10.)      However, the record reflects multiple periods of

compliance by Tucker followed by periods of poor compliance where

he decides he does not want to take his medication.        The Government

had initially withdrawn its motion for involuntary medication

under Sell but renewed it following the August 14, 2019 memorandum

from Dr. Graddy reporting that Tucker “firmly and unequivocally

told [Dr. Graddy and Dr. Riley] then that he was stopping all of

his psychiatric medications going forward.”          (Doc. 64-1.)

     Another less intrusive mean to consider is “a court order to

the defendant backed by the contempt power.”         Chatmon, 718 F.3d at

375 (quoting Sell, 539 U.S. at 181).        In response to questioning

by the Government, Dr. Riley predicted that Tucker would “likely

object to medication treatment” even if threatened with a contempt

order.    (Doc. 71 at 43.)    The Government also points to the record

as a whole to indicate that a court order backed by the contempt

power would not be effective.      Tucker has been asked previously to

take his medication so he could be restored to competency and stand

trial, but he refused to do so despite the consequence of more

time in Bureau of Prison facilities.         He has been confined for

                                    44
over thirty months and there is nothing in the record indicating

that the threat of additional confinement will push him toward

compliance with his treatment plan.      Because the court concludes

that the threat of civil contempt is unlikely to encourage Tucker

to take his medication, it does not consider this to be a less

intrusive means and finds that there are no less intrusive means

that are likely to achieve substantially same result as involuntary

medication.

     D.   Medical Appropriateness and Defendant’s Medical Interest

     Finally, the Government must show that the administration of

drugs under the proposed treatment plan is medically appropriate

and in the Defendant’s best medical interest considering all the

circumstances relevant to the Defendant in particular.          Sell, 539

U.S. at 181.     “[T]o assess whether involuntary medication is

constitutionally permissible under Sell’s . . . fourth factor[],

the government must set forth the particular medication, including

the dose range, it proposes to administer . . . .”             Evans, 404

F.3d at 241.    However, this is not enough to comply with Sell.

Id. at 242.    To show that a proposed treatment plan is medically

appropriate,   the   Government   must   explain   why   it    chose   the

particular course of treatment, estimate the length of time it

will take to restore competency, and describe the criteria it will

use to determine when to stop administering drugs.            Id.   Beyond

that, the Government must weigh the treatment plan’s benefits and

                                  45
side effects, show how it plans to deal with those side effects,

and explain why the benefits outweigh the costs of the side

effects.    Id.

       The Government has proposed a treatment plan created by

Dr. Graddy that treats Tucker with olanzapine.          The dosage amount

is 20 mg via a dissolvable tablet daily if taken voluntarily and

300 mg via an injection, the latter of which lasts roughly ten to

fourteen days.15    The Government’s experts have provided convincing

testimony as to why olanzapine in this dosage is most appropriate

for Tucker, including the fact that the symptoms of his mental

illness    were   responsive   to   treatment    and   he   almost   reached

competency when he was compliant. The Government has also provided

persuasive evidence that, particularly because Tucker was on the

verge of competency before he began refusing his medication,

competency    can   be   restored    in   four    months    of   consistent

administration of medication.

       Dr. Riley testified that she applies the Dusky standard for

determining whether competency has been reached.            (Doc. 71 at 61-

63.)    See Dusky v. United States, 360 U.S. 402 (1960) (providing

that the test is whether the defendant he has “sufficient present

ability to consult with his lawyer with a reasonable degree of

rational understanding — and whether he has a rational as well as


15
  The range for how long the injectable olanzapine will last in Tucker’s
body is due to the fact he is a rapid metabolizer.

                                     46
factual      understanding     of   the     proceedings   against      him”).

Specifically, as to Tucker, her “measure for him specifically as

to whether or not he is restored is if he can engage in those

discussions and consider alternatives in a rational way, whether or

not he is able to consult with his attorney, offering his input,

considering input by his attorney in a manner without interruption

and without intrusions by the delusional ideation, whether or not

he can conform his behavior to appropriate courtroom decorum by

virtue    of    demonstrating appropriate      behavior   when     discussing

aspects of his case.        (Id. at 63.)

      The Government has also provided convincing evidence that if

it determines Tucker to be competent, it will need to treat his

condition on an ongoing basis in order for him to remain competent

to   stand     trial.   Therefore,    the    court   finds,   by   clear   and

convincing      evidence,    that   continued    administration      of    the

medication will be necessary to ensure that Tucker will be able to

assist his counsel properly in his defense.

      On review of the entire record, the Government has shown by

clear and convincing evidence that the proposed treatment plan is

in Tucker’s best medical interest given his particular medical

condition.

III. CONCLUSION

      For the reasons stated, the court finds that the Government

has shown, by clear and convincing evidence, that involuntary

                                     47
medication under Sell is appropriate and that an additional period

to restore Tucker to competency through mental health treatment is

warranted.

      IT IS THEREFORE ORDERED that the Government’s motion for an

additional period to restore Tucker’s competency (Doc. 61) is

GRANTED, and the Government shall be provided four months within

which to do so.

      IT   IS   FURTHER   ORDERED      that     Tucker    take    the    medication

prescribed to him by Dr. Graddy, olanzapine 20 mg dissolvable

tablet daily.      (Doc. 59 at 5.)

      IT   IS   FURTHER   ORDERED      that     the    Government’s      motion    to

involuntarily      administer    medication       (Doc.    64)    is    GRANTED    as

follows: If Tucker does not comply with his treatment plan despite

this court’s order, the Government may involuntarily administer

300 mg of olanzapine, injectable form, every ten to fourteen days.

If    competency     is   restored,         Tucker’s     medication       shall    be

administered,      involuntarily      if    necessary     and    at    this   dosage,

through disposition of his criminal charges, including trial.

      IT IS FURTHER ORDERED that the treatment staff at FMC Butner

are   authorized     to   involuntarily         perform     any       physical    and

laboratory      assessments     and    monitoring        which    are    clinically

indicated to monitor for medication side effects in the event

Tucker refuses or is unable to consent to any of these procedures.



                                           48
     IT IS FURTHER ORDERED that if Tucker shall be restored to

competency, the Bureau of Prisons shall examine Tucker to determine

his competency at the time of the offense, as set forth in this

court’s prior Order.   (Doc. 38 at 7.)



                                         /s/ Thomas D. Schroeder
                                     United States District Judge
October 22, 2019




                                49
